Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 6-10 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mullins (US 2016/0343168) in view of Bauer (US 2011/0072367).

As to claim 1, Mullins (Figs. 1-5) teaches a display control apparatus comprising: a head mounted display information acquisition block (202) configured to acquire information indicative of a position of a head mounted display worn on a head of a user [0056]; and 
an image generation block (204, 212) configured to render a virtual three-dimensional space [0052] and configured to generate an image of the virtual three-dimensional space to be displayed on the head mounted display at a viewpoint position (Position of the user in the virtual environment) [0056] and a sightline direction (The direction in which the user is looking to display the appropriate information to the user) [0056], 
wherein the viewpoint position is a position in the virtual three-dimensional space (Position of the user in the virtual environment), and
wherein the sightline direction is a direction of viewing in the virtual three-dimensional space from the viewpoint position (The direction in which the user is looking to display the appropriate information to the user); and
the sightline direction is changed on a basis of an attitude of the head mounted display (The user can look in any direction).

However, Mullins does not teach input control of the character in a virtual environment.
However, Bauer teaches wherein, when the character is located in a predetermined area of the virtual three-dimensional space (E.g. when the avatar is 
wherein, when the character moves in the virtual three-dimensional space using the input device and is not located in the predetermined area, the viewpoint position is changed (When the avatar is not seated, the avatar is permitted to move around the virtual environment) [0091, 0095], and
wherein when the character is in the predetermined area of the virtual three-dimensional space, movement using the input device is disabled (Movement input is not accepted) [0092].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the selective movement restriction of Bauer with the virtual environment of Mullins because the combination would allow for active direction of the user’s avatar when necessary to prevent erroneous inputs. 

As to claim 9, Mullins and Bauer teach the elements of claim 1 above as this claim is merely the corresponding method claim.

As to claim 10, Mullins and Bauer the elements of claim 1 above as this claim is merely the corresponding computer readable medium claim.

As to claim 2, Mullins teaches the limitations of claim 1 above.
However, Mullins does not teach altering the viewpoint position based on the movement of the character.


As to claim 3, Mullins teaches wherein when the character moves using the input device, the viewpoint position follows a position of the character (The viewpoint position corresponds to the location of the avatar).

As to claim 6, Mullins teaches wherein the viewpoint position is fixed such that an entire game field can be viewed (E.g. the position of the avatar can be such that a specified area of the physical environment 114 is viewable).

As to claim 7, Mullins teaches the limitations of claim 1 above.
However, Mullins does not teach altering the viewpoint position based on the movement of the character.
On the other hand, Bauer teaches wherein the image generation block changes at least a viewpoint position setting method or a sightline direction setting method in accordance with a position of the character in the virtual three-dimensional space (As explained in the rejection for claim 1 above, the position of the avatar in a seat will alter the viewpoint position setting) [0092].

As to claim 8, Mullins teaches wherein the image generation block displays an image of the input device at a position in the image determined on a basis of a relative position of the input device to the head mounted display (Fig. 8 shows displaying the input device 12 in the virtual area at a location relative to the HMD).

Claim(s) 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mullins (US 2016/0343168) in view of Bauer (US 2011/0072367) in view of Yoshiike (US 2005/0195184).

As to claim 4, Mullins and Bauer the limitations of claim 1 above.
However, Mullins and Bauer do not teach a viewpoint position behind the character.
On the other hand, Yoshiike teaches wherein the viewpoint position is fixed behind the character when a position of the character is in the predetermined area (The camera in a virtual environment can be located in a variety of locations surrounding the virtual avatar, as shown in Fig. 5) [0092].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the external camera of Yoshiike with the HMD of Mullins, as modified by Bauer, because the combination would provide numerous additional views of the user’s avatar, allowing for additional immersion of the user into the virtual environment. 

Response to Arguments
1-10 have been considered but are moot in view of the new ground(s) of rejection based on the reference Bauer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691